[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO RECONSIDER MOTION TO REOPEN AND REQUEST FOR ORAL ARGUMENT DATED SEPTEMBER 24, 1999
This court heard a motion to open the dismissal entered on June 25, 1999 which was Motion 120. The Plaintiff cited in Motion 120 that the case was dismissed for a failure to appear at a pre-trial conference. The Motion thereafter went on to explain that they had not received that notice. The court on August 31 denied the Motion To Reopen since the court found the case was dismissed pursuant to the dormancy program not for a failure to appear at a pre-trial. In addition, the court addressed the technical objection that they had failed to attach an order to a motion pursuant to Practice Book Sec. 11-1.
Thereafter, on September 24 the instant motion was filed. The court denies the Motion To Reconsider since the Motion To Reconsider is based on an erroneous Motion To Reopen. The appropriate way to bring this to the court's attention is to file a new Motion To Reopen setting forth all of the reasons concerning the dismissal and the details of the meritorious claim. Accordingly, the Motion To Reconsider is denied and oral argument is denied.
KARAZIN, J.